Exhibit 10.2
 
AMENDED & RESTATED
ARTICLES OF INCORPORATION OF
GAWK, INCORPORATED,
(A Nevada Corporation)


ARTICLE 1.
Company Name


1.1 The name of this corporation is Gawk, Incorporated.


ARTICLE 2.
Duration


2.1 The corporation shall continue in existence perpetually unless sooner
dissolved according to law.


ARTICLE 3.
Principal Office


3.1 The name and address of its Resident Agent is V Corp Services, LLC 1645
Village Center Circle, Suite 170, Las Vegas, Nevada 89134.


ARTICLE 4.
Purpose


4.1 The purpose for which the corporation is organized is to engage in any
lawful activity within or outside the State of Nevada.


4.2 The corporation may also maintain offices at such other places within or
without the State of
Nevada as it may from time to time determine. Corporate business of every kind
and nature may be conducted, and meetings of directors and shareholders may be
held outside the State of Nevada with the same effect as if in the State of
Nevada.


ARTICLE 5.
Board of Directors


5.1 Number. The board of directors of the Corporation shall consist of such
number of persons, not less than one and not to exceed ten, as shall be
determined in accordance with the bylaws from time to time.


5.2 The number, name and address of the Board of Directors are as follows:


Scott Kettle
201 St. Charles Avenue
Suite 4700
New Orleans, LA 70170
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 6.
Capital Stock


6.1 Authorized Capital Stock. The aggregate number of shares which this
Corporation shall have
authority to issue is Seven Hundred Fifty Million (750,000,000) shares,
consisting of (a) Six Hundred Fifty Million  (650,000,000) shares of Common
Stock, par value $0.001 per share (the "Common Stock") and (b) One Hundred
Million (100,000,000) shares of Preferred Stock, par value $0.001 per share (the
"Preferred Stock"), issuable in one or more series as hereinafter provided. A
description of the classes of shares and a statement of the number of shares in
each class and the relative rights, voting power, and preferences granted to
the, and restrictions imposed upon the, shares of each class are as set forth in
this Article 6.


6.2 Common Stock. Each share of Common Stock shall have, for all purposes one
(1) vote per share. Subject to the preferences applicable to Preferred Stock
outstanding at any time, the holders of shares of Common Stock shall be entitled
to receive such dividends and other distributions in cash, property or shares of
stock of the Corporation as may be declared thereon by the Board of Directors
from time to time out of assets or funds of the Corporation legally available
therefore. The holders of Common Stock issued and outstanding have and possess
the right to receive notice of shareholders' meetings and to vote upon the
election of directors or upon any other matter as to which approval of the
outstanding shares of Common Stock or approval of the common shareholders is
required or requested.


6.3 Preferred Stock. The Shares of Preferred Stock may be issued from time to
time in one or more series. The Board of Directors is authorized, by resolution
adopted and filed in accordance with law, to provide for the issue of such
series of shares of Preferred Stock. Each series of shares of Preferred Stock:


(a) may have such voting powers, full or limited, or may be without voting
powers;
(b) may be subject to redemption at such time or times and at such prices as
determine by the Board of Directors;
(c) may be entitled to receive dividends (which may be cumulative or
non-cumulative) at such rate or rates, on such conditions and at such times, and
payable in preference to, or in such relation to, the dividends payable on any
other class or classes or series of stock;
(d) may have such rights upon the dissolution of, or upon any distribution of
the assets of, the Corporation;
(e) may be made convertible into, or exchangeable for, shares of any other class
or classes or of any other series of the same or any other class or classes of
stock of the Corporation or such other corporation or other entity at such price
or prices or at such rates of exchange and with such adjustments;
(f) may be entitled to the benefit of a sinking fund to be applied to the
purchase or redemption of shares of such series in such amount or amounts;
(g) may be entitled to the benefit of conditions and restrictions upon the
creation of indebtedness of the Corporation or any subsidiary, upon the issue of
any additional shares (including additional shares of such series or of any
other series) and upon the payment of dividends or the making of other
distributions on, and the purchase, redemption or other acquisition by the
Corporation or any subsidiary of, any outstanding shares of the Corporation; and
 
 
2

--------------------------------------------------------------------------------

 
 
(h) may have such other relative, participating, optional or other special
rights, qualifications, limitations or restrictions thereof, in each case as
shall be stated in said resolution or resolutions providing for the issue of
such shares of Preferred Stock. Shares of Preferred Stock of any series that
have been redeemed or repurchased by the Corporation (whether through the
operation of a sinking fund or otherwise) or that, if convertible or
exchangeable, have been converted or exchanged in accordance with their terms
shall be retired and have the status of authorized and unissued shares of
Preferred Stock of the same series and may be reissued as a part of the series
of which they were originally a part or may, upon the filing of an appropriate
certificate with the Secretary of State of the State of Nevada be reissued as
part of a new series of shares of Preferred Stock to be created by resolution or
resolutions of the Board of Directors or as part of any other series of shares
of Preferred Stock, all subject to the conditions or restrictions on issuance
set forth in the resolution or resolutions adopted by the Board of Directors
providing for the issue of any series of shares of Preferred Stock.


ARTICLE 7.
No Further Assessments


7.1 The capital stock shall be subject to no further assessment to pay the debts
of the corporation, and no stock issued as fully paid up shall ever be
assessable or assessed, and these Articles of Incorporation shall not and cannot
be amended, regardless of the vote therefore, so as to amend, modify or rescind
this Article 7.


ARTICLE 8.
No Preemptive Rights


8.1 Except as otherwise set forth by the Corporation’s Board of Directors, none
of the shares of the Corporation shall automatically carry with them any
preemptive right to acquire additional or other shares of the corporation and no
holder of any stock of the Corporation shall be entitled, as of right, to
purchase or subscribe for any part of any unissued shares of stock of the
Corporation or for any additional shares of stock, of any class or series, which
may at any time be issued, whether now or hereafter authorized, or for any
rights, options, or warrants to purchase or receive shares of stock or for any
bonds, certificates of indebtedness, debentures, or other securities.


ARTICLE 9.
No Cumulative Voting


9.1 There shall be no cumulative voting of shares in the election of the
Corporation’s Board of Directors.
 
 
3

--------------------------------------------------------------------------------

 


ARTICLE 10.


Indemnification.


10.1  The Corporation shall indemnify its directors, officers, employees,
fiduciaries and agents to the  fullest extent permitted under the Nevada Revised
Statutes.


10.2 Every person who was or is a party or is threatened to be made a party to
or is involved in any action, suit or proceedings, whether civil, criminal,
administrative or investigative, by reason of the fact that he or a person for
whom he is the legal representative is or was a director or officer of the
corporation or is or was serving at the request of the corporation as a director
or officer of another corporation, or as its representative in a partnership,
joint venture, trust or other enterprise, shall be indemnified and held harmless
to the fullest extent legally permissible under the law of the State of Nevada
from time to time against all expenses, liability and loss (including attorney's
fees, judgments, fines and amounts paid or to be paid in settlement) reasonably
incurred or suffered by him in connection therewith. Such right of
indemnification shall be a contract right that may be enforced in any manner
desired by such person. Such right of indemnification shall not be exclusive of
any other right which such directors, officers or representatives may have or
hereafter acquire and, without limiting the generality of such statement, they
shall be entitled to their respective rights of indemnification under any
By-Law, agreement, vote of stockholders, provision of law or otherwise, as well
as their rights under this Article.


10.3 Without limiting the application of the foregoing, the Board of Directors
may adopt By Laws from time to time with respect to indemnification to provide
at all times the fullest indemnification permitted by the law of the State of
Nevada and may cause the corporation to purchase and maintain insurance on
behalf of any person who is or was a director or officer of the corporation as a
director of officer of another corporation, or as its representative in a
partnership, joint venture, trust or other enterprise against any liability
asserted against such person and incurred in any such capacity or arising out of
such status, whether or not the corporation would have the power to indemnify
such person.


10.4 The private property of the Stockholders, Directors and Officers shall not
be subject to the
payment of corporate debts to any extent whatsoever.


10.5 No director, officer or shareholder shall have any personal liability to
the corporation or its stockholders for damages for breach of fiduciary duty as
a director or officer, except that this provision does not eliminate nor limit
in any way the liability of a director or officer for:


(a) Acts or omissions which involve intentional misconduct, fraud or a knowing
violation of law;
or
(b) The payment of dividends in violation of Nevada Revised Statutes (N.R.S.)
78.300.


IN WITNESS WHEREOF, we have hereunto set my hand this 13th day of November,
2013, hereby declaring and certifying that the facts stated hereinabove are
true.





--------------------------------------------------------------------------------

Scott Kettle, President and Secretary
 
 
4 

--------------------------------------------------------------------------------